DETAILED ACTION
This is a non-final Office Action on the merits.  Claims 1-20 are currently pending and are addressed below.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is being considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2, 11, and  18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In the art rejections below the claims have been treated as best understood by the examiner. Any claim not explicitly rejected under this heading is rejected as being dependent on an indefinite claim.
Wherein claim 2 recites “wherein the forcing function is… designated… parameter of the propulsion system of the vehicle, a naturally occurring forcing function… that are not automatically implemented, or a combination of… “, is unclear. First “forcing function” is a broad claim limitation, even when referring to the specification of the application. There is no explicit definition to what a forcing function is or does, other than looking for discrepancies between data. What would cause a forcing function to be “naturally occurring” ? Combustion of fuel would be a natural occurring event in that fuel, when ignited combusts. Vibration naturally when a machine moves. What would make a condition not automatically implemented? If there is some CPU/ECU system that considers whatever chosen parameters, they would be implemented automatically as they have been selected by the control scheme to be included. They would not have to be selected if the design did not require them. There is no direction for one of ordinary skill in the art to be able to ascertain what is not automatic to begin with. The claim is understood to use vehicle parameters for making determinations.
Wherein claim 11 recites “designated torque profile is a pseudo random binary sequence” is unclear. Is the binary sequence random or is it not? Further how does a vehicle control system generate a sequence of torques, a physical measurement, and have it represented as binary, which normally refers to data bits? Is it referring to recording data digitally. Data is understood to be recorded digitally, as that is how CPUs read and write data. The claim is understood to record data. 
Wherein claim 18 recites “wherein the frequency in the frequency spectrum is at one half of a frequency of a speed at which the engine operates” is unclear. How is a frequency (from voltages) portioned from engine speeds? It is unclear to how one of ordinary skill in the art would determine such ratios. It could be some essential components or step is missing. Further with lack of details, it is not understood why breaking down any frequency measurement would add any significance to the limitations as using any increment measurements would only be design choice and not affect the results. The claim is understood to use a frequency measurement.

Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180283299 (“Kondo”) in further view of US 20080211434 (“Daum”) in further view of US Pat. 5869752 (“Klauber”) in further view of US 20120186888 (“Ross”).

As per claim 1 Kondo discloses a vehicle control system comprising: 
a vehicle having a propulsion system and one or more sensors located onboard the vehicle, the one or more sensors configured to measure one or more actuating parameters generated by the propulsion system while the vehicle is stationary, idling, or during changes in movement of the vehicle [¶ 1 engine control (vehicle has engine), ¶ 31 CPU is operable to calculate a command fuel injection amount for each cylinder based on operating conditions of the engine]; and 
one or more processors communicatively coupled with the one or more sensors, the one or more processors configured to control operation of the propulsion system according to a forcing function and to monitor the one or more actuating parameters while the propulsion system is operating according to the forcing function [¶ 31 CPU is operable to calculate a command fuel injection amount for each cylinder based on operating conditions of the engine, ¶ 40 compared to when driving in normal driving condition (forcing function has a broad understanding of comparing vehicle parameters for deviations, see spec. ¶ 41 )], 
wherein the one or more processors are configured to identify a component requiring correction of the vehicle by one or more of [¶ 31 CPU is operable to calculate a command fuel injection amount for each cylinder based on operating conditions of the engine, Fig. 7]:
comparing the actuating parameters that are monitored with speed actuating parameters expressed as a function of speed of at least one other propulsion system associated with reference vehicle data [¶ 6 reference frequency vehicle band], 
examining changes in the actuating parameters that are monitored over time [Fig. 4 frequency measure (requires time measurement)], 
examining oscillations in changes in movement of the vehicle during shifting of gears between different torques or between different transmission torques during operation of the propulsion system according to the forcing function [¶ 6 determines torque being generated (knowing how much torque changes the engine generates is understood to be applied to the transmission in a vehicle, Fig. 1 transmission 40), ¶ 20 transmission input shaft connected to engine crank shaft, ¶ 40 compare to normal driving conditions, Fig. 4 frequency measurement, Fig. 7], 
comparing decreases in wheel speed of the vehicle during operation of the propulsion system according to the forcing function with designated wheel speeds associated with at least one other vehicle, or 
comparing a magnitude of one or more frequencies in a frequency domain spectrum (frequency band) of the actuating parameters of the vehicle with one or more ¶ 6 wherein the reference frequency band are set depending on a rotation speed of the engine… level threshold (compared to), ¶ 45 a first frequency band corresponding to the 0.5 order vibration of the engine, Fig. 4 (full frequency/magnitude compared)].	
Kondo in not explicit to identify a degraded component,  compare to at least one other vehicle, and or comparing decreases in wheel speed of the vehicle during operation of the propulsion system according to the forcing function with designated wheel speeds associated with at least one other vehicle.
Daum discloses comparing decreases in wheel speed of the vehicle during operation of the propulsion system according to the forcing function with designated wheel speeds associated with a stored current-versus-speed characteristic data [¶ 21 determines non-rotating wheel at different axles, ¶ 44 reducing wheel sliding].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Kondo with the teachings of Daum for power control of a vehicle to be based on vehicle dynamic parameters to increase travel efficiency by utilizing specific criteria that is based on current vehicle data as it travels through its environment for tailored power control to minimize unwanted precipitant. 
Kondo in view of Daum is not explicit to identify if a component is degraded. 
Klauber discloses identifying a degraded component [49;14-16 cylinder is shut down (misfired) by fuel shutoff, 49;27-33 using controlled misfired event to compare signal magnitudes to determine if functioning poorly].
Klauber for power diagnostics of a vehicle to be based on vehicle dynamic parameters for effectively determine power issues by utilizing specific criteria that is based on current vehicle data as it travels through its environment for tailored diagnostic troubleshooting for improved diagnosis. 
 Kondo in view of Daum and Klauber is not explicit to comparing with at least one other vehicle.
Ross discloses comparing with at least one other vehicle [¶ 108 compares range efficiency with other vehicles].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Kondo in view of Daum and Klauber with the teachings of Ross to include comparisons of other vehicles for gauging efficiency and system progress for better interpreting vehicle’s standing in relation to real world operations by distinguishing contrasting features.

As per claim 2 Kondo discloses further wherein the forcing function is one or more of a designated forcing function that predefines the actuating parameters of the propulsion system of the vehicle, a naturally occurring forcing function that identifies operational conditions of the propulsion system that are not automatically implemented, or a combination of the designated forcing function and the naturally occurring forcing function [¶ 1 engine control (vehicle has engine), ¶ 31 CPU is operable to calculate a command fuel injection amount for each cylinder based on operating conditions of the engine, Fig. 7].
As per claim 3 Kondo discloses further wherein the forcing function defines one or more of engine torques of the propulsion system, a terrain over which the vehicle travels, a gradient of a route on which the vehicle travels, a speed bump of the vehicle, a stiff gradient of the vehicle, a coasting operation of the vehicle, or a combination of forces that one or more of assist motion or oppose motion of the vehicle [¶ 66 determination when the vehicle is being driven on a rough road].
Kondo is not explicit to however Daum discloses further motor torque [¶ 15 based on sensed current for motor characteristics].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Kondo with the teachings of Daum for power control of a vehicle to be based on vehicle dynamic parameters to increase travel efficiency by utilizing specific criteria that is based on current vehicle data as it travels through its environment for tailored power control to minimize unwanted precipitant. 
As per claim 4 Kondo discloses further wherein the actuating parameters include one or more of torque generated by the propulsion system, power generated by the propulsion system, force generated by the propulsion system, tractive effort generated by the propulsion system, speed of the vehicle, or an opposing force to generated torque of the propulsion system [¶ 64 determine the torque difference].
As per claim 5 Kondo discloses further wherein the propulsion system is one or more of a motor or a prime mover other than an engine of the vehicle [¶ 18 motor in addition to an engine].
As per claim 6 Kondo discloses further wherein the forcing function designates one or more of: engine/cylinder torques as a function of engine speeds that are generated by an engine of the application of one or more power demands [¶ 6 based on rotation speed of the engine].
Kondo is silent to brakes of the vehicle, or shifting of gears in a transmission of the vehicle.
Daum discloses being a function based on engine torque (motor) and application of one or more brakes of the vehicle [¶ 22 system detects the direction of the response torque, 29 threshold based on application of parking brakes on axle].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Kondo with the teachings of Daum for power control of a vehicle to be based on vehicle dynamic parameters to increase travel efficiency by utilizing specific criteria that is based on current vehicle data as it travels through its environment for tailored power control to minimize unwanted precipitant. 
As per claim 7 Kondo discloses further wherein the one or more processors are configured to monitor torques generated by the propulsion system during operation of the vehicle according to operational conditions designated by the forcing function, wherein the one or more processors are configured to identify the component requiring correction of the vehicle by one or more of:
comparing torques that are generated by the propulsion system during operation according to the forcing function as the actuating parameters, with the forcing function designating torques as a function of the speed of the other propulsion system that is associated with the at least one other vehicle, or examining the changes in the actuating parameters that are generated by the propulsion system during operation according to the forcing function over time, [¶ 6 based on level threshold with regard to the (vehicle) data, ¶ 31 CPU is operable to calculate a command fuel injection amount for each cylinder based on operating conditions of the engine, Fig. 7].
Kondo in view of Daum is not explicit to identify if a component is degraded. 
Klauber discloses identifying a degraded component [49;14-16 cylinder is shut down (misfired) by fuel shutoff, 49;27-33 using controlled misfired event to compare signal magnitudes to determine if functioning poorly].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Kondo in view of Daum with the teachings of Klauber for power diagnostics of a vehicle to be based on vehicle dynamic parameters for effectively determine power issues by utilizing specific criteria that is based on current vehicle data as it travels through its environment for tailored diagnostic troubleshooting for improved diagnosis. 

As per claim 8 Kondo discloses further wherein the one or more processors are configured to identify command corrections of the vehicle by examining the oscillations in the changes in movement of the vehicle during traveling and determining that the oscillations exceed one or more thresholds [¶ 6 wherein the reference frequency band are set depending on a rotation speed of the engine… level threshold (compared to), ¶ 45 first, second, and third order frequency band thresholds, Fig. 4 (full frequency/magnitude compared)].
Kondo in view of Daum is not explicit to identify if a component is degraded. 
Klauber discloses identifying a degraded component [49;14-16 cylinder is shut down (misfired) by fuel shutoff, 49;27-33 using controlled misfired event to compare signal magnitudes to determine if functioning poorly].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Kondo in view of Daum with the teachings of Klauber for power diagnostics of a vehicle to be based on vehicle dynamic parameters for effectively determine power issues by utilizing specific criteria that is based on current vehicle data as it travels through its environment for tailored diagnostic troubleshooting for improved diagnosis. 
Kondo in view of Daum and Klauber are silent to however Ross discloses a system of identifying of shifting of gears [¶ 102 transmission, identifies different gears at different RPMs for specific speed range use].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Kondo in view of Daum and Klauber with the teachings of Ross to include identifying component activities for gauging efficiency and vehicle status for better diagnosing vehicle’s systems by detecting component behaviors.
As per claim 9 Kondo discloses further wherein the one or more processors are configured to identify a component needing correction of the vehicle by comparing the magnitude of the one or more frequencies in the frequency domain spectrum of the actuating parameters of the vehicle with one or more designated magnitudes [¶ 6 wherein the reference frequency band are set depending on a rotation speed of the engine… level threshold (compared to), ¶ 45 first, second, and third order frequency band thresholds, Fig. 4 (full frequency/magnitude compared)].
Kondo in view of Daum is not explicit to identify if a component is degraded. 
Klauber discloses identifying a degraded component [49;14-16 cylinder is shut down (misfired) by fuel shutoff, 49;27-33 using controlled misfired event to compare signal magnitudes to determine if functioning poorly].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Kondo in view of Daum with the teachings of Klauber for power diagnostics of a vehicle to be based on vehicle dynamic parameters for effectively determine power issues by utilizing specific criteria that is based on current vehicle data as it travels through its environment for tailored diagnostic troubleshooting for improved diagnosis. 

As per claim 10 Kondo discloses a vehicle control system comprising [Fig. 1]:
a vehicle having one or more engines configured to generate torque to propel the vehicle [Fig. 1-2];
one or more sensors configured to measure a response of the vehicle to the torque that is generated by one or more engine/cylinders, the one or more sensors configured to generate sensor data representative of the response that is measured [¶ 6 ,¶ 31 CPU is operable to calculate a command fuel injection amount for each cylinder based on operating conditions of the engine, Fig. 1, Fig. 7]; and 
a hardware controller configured to direct the one or more engine/cylinders of the vehicle to generate the torque according to a designated torque profile [Fig. 6- 8], the controller also configured to receive the sensor data and to determine a frequency spectrum of the response of the vehicle [¶ 29 Fuel injection valve is operable in response to a control signal from ECU, ¶ 31 CPU is operable to calculate a command fuel injection amount for each cylinder (desired torque), Fig. 3], the controller also configured to compare one or more parts of the 
Kondo is not explicit to one or more motors, determine a component is degraded, and change movement of the vehicle.
Daum discloses one or more motors of the vehicle for propelling the vehicle [¶ 15 based on sensed current for motor characteristics].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Kondo with the teachings of Daum for power control of a vehicle to be based on vehicle dynamic parameters to increase travel efficiency by utilizing specific criteria that is based on current vehicle data as it travels through its environment for tailored power control to minimize unwanted precipitant. 
Kondo in view of Daum is not explicit to determine a component is degraded, and change movement of the vehicle.
Klauber discloses determining a vehicle component is damaged or degraded based on magnitude of signal [49;14-16 cylinder is shut down (misfired) by fuel shutoff, 49;27-33 using controlled misfired event to compare signal magnitudes to determine if functioning poorly].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Kondo in view of Daum with the teachings of Klauber for power diagnostics of a vehicle to be based on vehicle dynamic parameters for effectively determine power issues by utilizing specific criteria that is based on current vehicle data as it travels through its environment for tailored diagnostic troubleshooting for improved diagnosis. 
Ross teaches another kind of automatic movement of the vehicle [abstract; transmits the first and second rotational forces to a drive wheel].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Kondo in view of Daum and Klauber with the teachings of Ross to include vehicle propulsion control for controlling a vehicle in an ideal manner the better suits vehicle operations by improving vehicle responsiveness by sensing vehicle parameters.

As per claim 11 Kondo discloses further wherein the designated torque profile is a pseudo random binary sequence of torques to be generated by the one or more engines [¶ 6 a memory storing a correction amount for a fuel injection amount, calculating a torque generated, Fig. 6, 8].
Kondo is not explicit to however Daum discloses one or more motors of the vehicle for propelling the vehicle [¶ 15 based on sensed current for motor characteristics].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Kondo with the teachings of Daum for power control of a vehicle to be based on vehicle dynamic parameters to increase travel efficiency by utilizing specific criteria that is based on current vehicle data as it travels through its environment for tailored power control to minimize unwanted precipitant. 
Further Klauber discloses using load variations may be variations in torque [1;39-40].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Kondo in view of Daum with the teachings of Klauber for power diagnostics of a vehicle to be based on vehicle dynamic parameters for effectively 
As per claim 12 Kondo discloses further wherein the one or more sensors are configured to measure one or more vibrations of the vehicle as the response of the vehicle to the torque that is generated by the engine/cylinders.
Kondo is not explicit to measure one or more of speeds or accelerations of the vehicle and in response to one or more motors.
Daum discloses using speeds or accelerations of the vehicle [¶ 37 speeds are reiteratively measured to determine when slippage occurs, Fig. 7] and in response to one or more motors [¶ 25 difference between speed and motor slip determined].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Kondo with the teachings of Daum for power diagnostics of a vehicle to be based on vehicle dynamic parameters for effectively determine power issues by utilizing specific criteria that is based on current vehicle data as it travels through its environment for tailored diagnostic troubleshooting for improved diagnosis.
As per claim 13 Kondo discloses further wherein the one or more sensors are configured to measure rotational speed of an engine as the response of the vehicle to the torque that is generated by the engine [¶ 2 obtaining a vibration component of the rotation speed of the engine].
Kondo is not explicit to rotor speed and one or more motors.
Daum discloses one or more motors of the vehicle for propelling the vehicle [¶ 15 based on sensed current for motor characteristics].
Kondo with the teachings of Daum for power control of a vehicle to be based on vehicle dynamic parameters to increase travel efficiency by utilizing specific criteria that is based on current vehicle data as it travels through its environment for tailored power control to minimize unwanted precipitant. 
Kondo in view of Daum and Klauber are not explicit to rotor speeds.
Ross discloses further rotor speeds [¶ 35 results in rotation of the rotor… spin at same speed].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Kondo in view of Daum and Klauber with the teachings of Ross to include vehicle propulsion control for controlling a vehicle in an ideal manner the better suits vehicle operations by improving vehicle responsiveness by sensing vehicle parameters.

Claims14-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180283299 (“Kondo”) in further view of US 20080211434 (“Daum”) in further view of US Pat. 5869752 (“Klauber”).

As per claim 14 Kondo discloses a vehicle control system comprising:
an engine configured to be disposed onboard a vehicle and to receive a supply of fuel for cylinders of the engine [¶ 1 engine control (vehicle has engine)];
a power electronics circuit configured to be coupled with the engine [¶ 31 CPU is operable to calculate a command fuel injection amount for each cylinder based on operating conditions of the engine] and to conduct engine commands for propelling the vehicle [¶ 31 calculate command fuel injection amount];
one or more sensors configured to monitor the power electronics circuit coupled with the engine [¶ 31 CPU is operable to calculate a command fuel injection amount for each cylinder based on operating conditions of the engine]; and
one or more processors configured to be communicatively coupled with the one or more sensors [¶ 23 cylinder pressure sensor, Fig. 2 opening sensor], the one or more processors also configured to change the supply of fuel to at least one of the cylinders of the engine [¶ 29 Fuel injection valve is operable in response to a control signal from ECU, ¶ 31 CPU is operable to calculate a command fuel injection amount for each cylinder], to determine a magnitude of a frequency in a frequency spectrum of the of the vehicle [¶ 12 frequency spectrum of a waveform of vibration of the vehicle], Fig. 4], and to determine whether the at least one cylinder that receives the supply of fuel that is changed is beyond a vibrational threshold has an error based on the magnitude of the frequency that is determined [¶ 40 beyond a vibrational level threshold corresponding to a reference frequency band… if greater than a vibration level (frequency band of vibration level is understood to encompass the magnitude of the frequency, see Fig. 4)].
Kondo is not explicit to conduct electric current to one or more motors of the vehicle; sensors configured to monitor direct current link voltages; and a frequency in a frequency spectrum of the direct current link voltages that are monitored, and determine damaged or degraded.
Daum discloses  a power electronics circuit configured to be coupled with the engine and to conduct electric current to one or more motors of the vehicle for propelling the vehicle [¶ 15 based on sensed current for motor characteristics];
sensors configured to monitor direct current link voltages in the power electronics circuit [¶ 21 applying a predetermined voltage across each axle motor and detecting a disproportionately high current passing through]; and determine type of current based on [¶ 21 high current versus low current], and for determining a component is not functioning correctly [¶ 21 determines non rotating axle, ¶ 25 motor slip].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Kondo with the teachings of Daum for power control of a vehicle to be based on vehicle dynamic parameters to increase travel efficiency by utilizing specific criteria that is based on current vehicle data as it travels through its environment for tailored power control to minimize unwanted precipitant. 
Kondo in view of Daum is not explicit to a component is damaged or degraded being determined.
Klauber discloses determining by changing fuel supply, a vehicle component is damaged or degraded based on magnitude of signal [49;14-16 cylinder is shut down (misfired) by fuel shutoff, 49;27-33 using controlled misfired event to compare signal magnitudes to determine if functioning poorly].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Kondo in view of Daum with the teachings of Klauber for power diagnostics of a vehicle to be based on vehicle dynamic parameters for effectively 

As per claim 15 Kondo discloses further wherein the one or more processors are configured to change the supply of fuel to the at least one cylinder by reducing fuel supplied to the least one cylinder [¶ 64 fuel injection control is carried out based on fixed correction amounts, Fig. 6 command fuel injection amount].
As per claim 16 Kondo discloses further wherein the one or more processors are configured to change the supply of fuel to the at least one cylinder by calculating fuel correction amount for at least one cylinder [¶ 29 Fuel injection valve is operable in response to a control signal from ECU, ¶ 31 CPU is operable to calculate a command fuel injection amount for each cylinder].
Kondo in view of Daum is not explicit to however Klauber discloses further cutting out at least one cylinder [49;14-17 cylinder is shut down (misfire)].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Kondo in view of Daum with the teachings of Klauber for power diagnostics of a vehicle to be based on vehicle dynamic parameters for effectively determine power issues by utilizing specific criteria that is based on current vehicle data as it travels through its environment for tailored diagnostic troubleshooting for improved diagnosis. 
As per claim 17 Kondo discloses further wherein the one or more processors are  configured to change the supply of fuel to the at least one cylinder by commanding a specific fuel amount to a first cylinder of the cylinders while other cylinders of the cylinders in the engine continue being injected with the fuel [¶ 29 Fuel injection valve is operable in response to a control signal from ECU, ¶ 31 CPU is operable to calculate a command fuel injection amount for each cylinder].
Kondo in view of Daum is not explicit to however Klauber discloses further cutting out at least one cylinder while other cylinders in the engine continue being injected with the fuel [49;14-21 cylinder is shut down (misfire)].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Kondo in view of Daum with the teachings of Klauber for power diagnostics of a vehicle to be based on vehicle dynamic parameters for effectively determine power issues by utilizing specific criteria that is based on current vehicle data as it travels through its environment for tailored diagnostic troubleshooting for improved diagnosis. 
As per claim 18 Kondo discloses further wherein the frequency in the frequency spectrum is at one half of a frequency of a speed at which the engine operates [¶ 6 reference frequency band, ¶ 45 a first frequency band corresponding to the 0.5 order vibration of the engine].
As per claim 19 Kondo discloses further wherein the one or more processors are configured to sequentially change the supply of fuel to other cylinders in the plural cylinders [¶ 29 Fuel injection valve is operable in response to a control signal from ECU, ¶ 31 CPU is operable to calculate a command fuel injection amount for each cylinder], determine the magnitude of the frequency [Fig. 4 entire frequency (magnitude), Fig. 7 obtain frequency spectrum], and determine whether each of the other cylinders receiving the sequentially changed supply of fuel requires correction based on the magnitude of the frequency [Fig. 7 fix correction amount for command fuel].

Daum discloses further monitor direct current link voltages [¶ 21 applying a predetermined voltage].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Kondo with the teachings of Daum for power control of a vehicle to be based on vehicle dynamic parameters to increase travel efficiency by utilizing specific criteria that is based on current vehicle data as it travels through its environment for tailored power control to minimize unwanted precipitant. 
Kondo in view of Daum is not explicit to a component is damaged or degraded being determined.
Klauber discloses determining by changing fuel supply, a vehicle component is damaged or degraded based on magnitude of signal [49;14-16 cylinder is shut down (misfired) by fuel shutoff, 49;27-33 using controlled misfired event to compare signal magnitudes to determine if functioning poorly].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Kondo in view of Daum with the teachings of Klauber for power diagnostics of a vehicle to be based on vehicle dynamic parameters for effectively determine power issues by utilizing specific criteria that is based on current vehicle data as it travels through its environment for tailored diagnostic troubleshooting for improved diagnosis. 
As per claim 20 Kondo discloses further wherein the one or more processors are configured to change the supply of the fuel to the at least one cylinder by increasing fuel supplied to the at least one cylinder relative to one or more other cylinders of the engine [¶ 64 fuel injection control is carried out based on fixed correction amounts, Fig. 6 command fuel injection amount].

Additional Art to Consider
Application Pub. No. 20060064232 titled, System and method for controlling vehicle performance, further includes a system determines and further controls vehicle performance which includes determining vehicle parameters with environmental variables considered. This is similar to the Applicant’s invention in that the system is reliant on extra system parameters for determining control schemes.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A CASTRO whose telephone number is (571)272-4836.  The examiner can normally be reached on 10-6pm on campus.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 5712703969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



PAUL A. CASTRO
Examiner
Art Unit 3662



/P.A.C/            Examiner, Art Unit 3662                                                                                                                                                                                            


/TUAN C TO/Primary Examiner, Art Unit 3662